

117 HR 193 IH: Unaccompanied Alien Children Assistance Control Act
U.S. House of Representatives
2021-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 193IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2021Mr. Burgess introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo reduce the amount of foreign assistance to El Salvador, Guatemala, and Honduras based on the number of unaccompanied alien children who are nationals or citizens of such countries and who in the preceding fiscal year are placed in Federal custody by reason of their immigration status.1.Short titleThis Act may be cited as the Unaccompanied Alien Children Assistance Control Act.2.FindingsCongress finds the following:(1)Gang violence, poverty, and corruption are the main drivers of illegal immigration from El Salvador, Guatemala, and Honduras to the United States.(2)According to an independent task force report by the Atlantic Council’s Latin America Center—(A)systemic corruption stagnates economic growth;(B)eight in ten poll respondents see corruption as widespread;(C)citizens in El Salvador, Guatemala, and Honduras do not trust the government institutions responsible for curtailing corruption; and(D)investigations have revealed massive networks dedicated to co-opting public funds for the personal enrichment of government officials.(3)There exists the potential for foreign assistance from the United States to be misused by central government officials in El Salvador, Guatemala, and Honduras in order to reduce the success of anti-corruption efforts.(4)Systemic corruption in El Salvador, Guatemala, and Honduras undermines efforts to address the driving causes of illegal immigration into the United States from such countries.(5)The United States provided more than $2,600,000,000 in foreign assistance to Central American countries during fiscal years 2015 through 2018, and Congress appropriated over $500,000,000 in such assistance for fiscal year 2019.(6)For the past 5 fiscal years, 225,463 unaccompanied alien children from El Salvador, Guatemala, and Honduras were referred to the Office of Refugee Resettlement (ORR) of the Department of Health and Human Services, an average of 45,092 per year.(7)On average, providing care for unaccompanied alien children in ORR custody costs $500 per child, per day.(8)In fiscal year 2018, the average length of stay in ORR custody for an unaccompanied alien child was 60 days.(9)On average, the total cost of care for an unaccompanied alien child in ORR custody is $30,000 per child and $1,352,760,000 per year for all children.3.Reduction of amount of foreign assistance to El Salvador, Guatemala, and Honduras(a)In generalThe President shall reduce from amounts made available under the Foreign Assistance Act of 1961 or any other Act and allocated for a covered country for a fiscal year an amount equal to—(1)the number of unaccompanied alien children who—(A)are nationals or citizens of the covered country; and(B)in the preceding fiscal year are placed in Federal custody by reason of their immigration status; multiplied by(2)$30,000.(b)DefinitionsIn this section—(1)the term covered country means El Salvador, Guatemala, or Honduras; and(2)the term unaccompanied alien child has the meaning given the term in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)).(c)Effective dateThis Act takes effect on the date of the enactment of this Act and applies with respect to amounts made available under the Foreign Assistance Act of 1961 or any other Act for fiscal year 2022 and each subsequent fiscal year.